Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1.	In claim 2, line 5, “e.g.” has been deleted; “such as operated” has been deleted; and “float,” has been changed to – float or --.
In line 6, “or the like” has been deleted.
2.	The dependency of claim 3 has been changed to – 2 --.
3.	In claim 5, line 7, “same” has been changed to – purified liquid and surface 
-- scum --; and “a escort” has been changed to – an escort --. 
	In line 12, “same” has been changed to –liquid and scum --.
	In line 15, “the escort” has been changed to – an escort --.
	In line 16 “same” has been changed to – escort liquid --.
	In line 17, “same” has been changed to – surface scum --.
	4.	In claim 8, line 2, “float, buoy mechanism or the like” has been changed to – float or buoy mechanism --.
	5.	The dependency of claim 9 has been changed to – 6 --.

Jeffri Kaminski on April 7, 2021.

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778